March 3, 2017

 

Joseph Moscato

Generex Biotechnology Corporation

President & Chief Executive Officer

4145 North Service Road, Suite 200

Burlington, Ontario

Canada L7L 6A3

 

Dear Mr. Moscato,

 

Reference is made to that binding Letter of Intent dated January 16, 2017
between Emmaus Life Sciences, Inc. (“Emmaus”) and Generex Biotechnology
Corporation (“Generex”) (the “LOI”).

 

The LOI at section 1.c provides that Generex shall pay a deposit of One Million
Five Hundred Thousand Dollars ($1,500,000) to Emmaus within three (3) weeks of
January 16, 2017, which was February 6, 2017. Generex failed to make the
deposit, and on February 6, 2017 and February 20, 2017, Emmaus and Generex
entered into waiver agreements extending the time for Generex to make the
deposit and amending the LOI (the “Prior Waivers”). Notwithstanding the
expiration of waivers of breach granted under the Prior Waivers, the amendments
of the LOI under the Priors Waivers shall continue in effect, unless further
amended.

 

Emmaus is willing to provide an additional one time waiver of Generex’s breach
of its obligation to pay the Additional Deposit and to further amend the LOI as
provided in this waiver agreement.

 

The LOI shall be further amended as follows:

 

1.Subsection 1.e of the LOI shall be amended to read in its entirely as follows:

 

“e. Payment of Ten ($10,000,000) Million. Purchaser and Company acknowledge the
payment and receipt of an initial deposit of five hundred thousand dollars
($500,000, the “Deposit”) at their meeting place on January 16, 2017. The
Parties further agree that Purchaser shall provide an additional five hundred
thousand dollars ($500,000, the “Additional Deposit”) on or prior to March 6,
2017. Receipt by Company by the close of business on March 6, 2017 of a
confirmation of initiation of a wire transfer into the Company account shall
suffice as evidence of payment of the deposit, provided such funds are actually
received no later than the next business day.

 

In addition, within ten (10) trading days after the date of effectiveness of
Purchaser’s reverse stock split of its common stock, which Purchaser anticipates
will occur no later than March 24, 2017, and which shall in any event occur on
or prior to March 30, 2017, Purchaser shall pay an additional deposit of three
million dollars ($3,000,000, the “Second Additional Deposit”). The failure of
the reverse stock split to occur on or prior to March 30, 2017 shall constitute
breach of this Letter of Intent by Purchaser.

 

The Parties shall use best efforts to negotiate and sign a definitive formal
Purchase Agreement no later than March 30, 2017.

 

The remaining six million dollars ($6,000,000) shall be paid at closing of the
formal Purchase Agreement, which shall be done no later than the date that is
five (5) trading days after the date (the “Filing Date”) upon which Purchaser
files with the Delaware Secretary of State an Amendment to its Restated
Certificate of Incorporation effecting an increase in its authorized capital,
provided however that the Filing Date shall be no later than May 1, 2017 and the
date of Closing shall be no later than May 8, 2017. Purchaser shall provide
satisfactory proof of funds for the six million dollars ($6,000,000) no later
than three (3) business days prior to the Filing Date. The failure of Purchaser
to file such amendment by the required date, or to pay the remaining six million
dollars ($6,000,000) as required, shall constitute breach of this Letter of
Intent by Purchaser.

 

If the Additional Deposit or Second Additional Deposit are not paid as provided
above, or the reverse stock split is not consummated, the formal Purchase
Agreement is not executed or the Closing does not occur within the time periods
provided for above, and this Letter of Intent is terminated, all deposits then
made to Company shall be refunded to Purchaser within sixty (60) days after the
termination. If this Letter of Intent is terminated because of the fault of or
breach of obligations by Company, Company will pay to Purchaser a breakup fee
equal to warrants to acquire Company capital stock with a market value of
$500,000 with a strike price corresponding to the Closing valuation of Company
at $450 million.”

 

2.The second paragraph of subsection 1.c of the LOI shall be amended so that the
phrase “90% of the then fair market value of the Company stock” shall be changed
to “75% of the then fair market value of the Company stock”.

 

3.Notwithstanding the provisions of Section 8 “Standstill” of the LOI, Emmaus
shall have the right to negotiate and enter into financing transactions without
notice to or consent of Generex, provided that such transactions do not
constitute a sale of assets of Emmaus except in the ordinary course of business
or an initial public offering of Emmaus’ common stock, and provided further that
Emmaus shall continue to have a sufficient number of authorized and unissued
shares of common stock so that it would be able to issue the 51% of outstanding
shares as contemplated in the LOI.

 

All other provisions of the LOI, as amended by the Prior Waivers, shall continue
in full force and effect. In the event of any conflict between the LOI as
amended by the Prior Waivers and this waiver agreement, this waiver agreement
shall control.



Notwithstanding any other provision of the LOI, Generex shall indemnify Emmaus
for any liabilities, costs, expenses or damages (including reasonable attorneys’
fees) related to or arising out of any disputes regarding the subject matter of
the LOI, the Prior Waivers or this waiver agreement.